Ashland Partners & Company LLP CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM We consent to the references to our firm, Ashland Partners & Company LLP, in the 2012 shelf prospectuses for Equity Income and Intermediate Fixed Income in regard to our verification of Davidson Investment Advisors’ compliance with the Global Investment Performance Standards (GIPS®). Jessica Parker, CPA, CIPM Partner Ashland Partners & Company LLP 525 Bingham Knoll, Suite 200 Jacksonville, OR 97530 October 22, 2012 GIPS® Verification•Performance Examination SSAE No. 16 Exam•Attestation Services•Consulting
